Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1 recites “the hating body has” in line 2 which should be “the heating body having,” “heating wire is” and “controlling wire is” in line 3 which should be “heating wire” and “controlling wire,” and in line 4 after “a heating pin,” ‘wherein’ should be added so it reads “a heating pin, wherein” and likewise change line 5 “temperature controlling pin” to “temperature controlling pin, wherein” and line 6 “common pin” to “common pin, wherein.”
Claims 2-9 and 11-18: after “according to claim x, wherein, the…” the second comma is extraneous and should be deleted, e.g. “according to claim x, wherein the….”
Claims 4 and 13: in line 4, change “conductor, the common pin” to “conductor, and the common pin.”
Claim 10 preamble should be “a smoking set comprising:”
Claim 10 should be amended in the same manner as claim 1. Additionally, the limitation  “controlling the heating element to make a temperature of the heating element kept at a setting temperature” is unnecessarily wordy and should be amended to, e.g., “controlling the heating element to maintain a temperature of the heating element at a set temperature.”
Claim 11: the reference number (13) should be deleted, or else reference numbers should be added for all elements in all claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-9, 10-11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 recite “the heating wire and the temperature controlling wire are symmetrically set.” Does this mean that the heating wire is symmetrically set on the surface, and likewise for the temperature controlling wire? Or that these two wires are symmetrically set with respect to each other? Further clarification is needed.
Claims 8 and 17 recite “two maximum sized sides.” It is unclear what is meant by this limitation, as the “maximum” size is not defined. This is being interpreted as “two largest sides.”
Claims 9 and 18 recite “coated with ceramic glazes.” The wording makes it unclear if multiple glazes are required, and if so, what this means--different types of glazes? Merely glazes on different elements?
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-12, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et a. (CN 105433441 A, hereinafter “Li,” with paragraph references to English-language equivalent US 2017/0079332 A1).
Regarding claim 1, Li discloses a temperature controlled heating element (the embodiment described in Par. 0023, “in other embodiments, the heating element 1422 may be formed on one surface of the ceramic substrate 1421, while the temperature sensing element 1423 may be formed on the other surface of the ceramic substrate 1421, which is similar to that in Fig. 142 but with the aforementioned difference), comprising: 
a heating body (142, as shown in Fig. 3), the heating body has a first surface (“one surface” having the heating element formed thereon, Par. 0023) and a second surface (“the other surface,” Par. 0023); 
a heating wire (1422, depicted as a wire in Fig. 3) is arranged on the first surface (Par. 0023, the third and fourth from last lines cited above) and a temperature controlling wire is arranged on the second surface (Par. 0023, the last and second from last lines cited above); 
a heating pin (1424), one end thereof is coupled with one end of the heating wire (Par. 0023 and Fig. 3); 
a temperature controlling pin (1425), one end thereof is coupled with the temperature controlling wire Fig. 3 and Par. 0023); 
1426), one end thereof is coupled with an opposite end of the heating wire and an opposite end of the temperature controlling wire (Fig. 3).

Regarding claim 10, Li discloses a smoking set (Fig. 6) comprising: 
a heating element substantially as set forth with respect to claim 1 above; and 
a controller (“microcontroller,” Par. 0027), configured for controlling the heating element to make a temperature of the heating element kept at a setting temperature when the smoking set heats tobacco cigarettes (Pars. 0028-0029).

Regarding claims 2 and 11, as best understood, Li teaches the heating wire and the temperature controlling wire are symmetrically set (the symmetrical portion is shown in the portion of Fig. 3 indicated below. Here, the heating wire and temperature controlling wire are respectively set symmetrically).

    PNG
    media_image1.png
    266
    298
    media_image1.png
    Greyscale

Regarding claims 3 and 12, Li discloses a resistance of the temperature controlling wire is larger than that of the heating wire (Par. 0023: “Generally speaking, the resistivity of the thermistor layer 1428 is larger than that of the heating part 1427.”)
Regarding claims 7 and 16, Li discloses the heating body is connected to a mounting stage (Annotated Fig. 3).

    PNG
    media_image2.png
    180
    532
    media_image2.png
    Greyscale
 Annotated Fig. 3
Regarding claims 8 and 17, as best understood, Li discloses the heating pin, the temperature controlling pin and the common pin are attached on two maximum sized sides of the mounting stage (the stage has two largest sides, the front shown in Fig. 3 and the back opposite it, and the pins are attached on these two largest sides as indicated by Fig. 3 and Par. 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Satou (US 2013/0048627 A1).
Regarding claims 4 and 13, Li discloses the apparatus set forth above but fails to teach through-holes. Satou teaches a heating wire (21) and controlling wire (32) and a heating body (Fig. 6) which is bored with a through hole (119, 319, 368, 369, 378, and 379), wherein an electric conductor (28, Par. 0084, and “a conductor” described in Par. 0070) is inserted into the through hole (“Inside each of the through-holes 119, a conductor 28 is arranged,” Par. 0084 and likewise in Par. 0070), where an opposite end of the heating wire and the opposite end of the controlling wire are respectively coupled with two ends of an electric conductor (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Li by adding through-holes to the heating body, as taught by Satou, in order to allow the electrical elements to be connected via the opposite surface of the heating body, which may be desirable for certain configurations of the heating element. Furthermore, configuring the opposite end of the heating wire and temperature controlling wire to be coupled with two ends of the electric conductor, the common pin also being coupled with the electric conductor, would have been obvious to one of ordinary skill when modifying the apparatus of Li by adding the hole of Satou, because the wires of Li are on two sides of one surface rather than on different surfaces needing different holes as in Satou.
Claims 5,14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Satou as applied to claim 4 or 13 above and further in view of Oh et al. (US 2012/0292528, hereinafter “Oh”).
Regarding claims 5 and 14, the modified Li discloses the heating element set forth above. Satou, teaching the through hole above, is silent regarding a snap fit, glue or thread screws. However, Oh teaches, in a heating element having a through hole (220, Fig. 2A), an electric conductor being connected with the through hole via thread screws (“conductive screws,” Par. 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the modified Li by connected the conductor to the through hole via screws, as taught by Oh, because this amounts to a simple substitution of one connection type known in the art for another with predictable results.
Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Satou as applied to claim 4 or 13 above and further in view of Zheng et al. (US 2015/0118895 A1, hereinafter “Zheng”).
Regarding claims 6 and 15, the modified Li discloses the heating element set forth above but Li and Satou are silent regarding the wires and pin being welded with the electric conductor. However, Zheng teaches an e-cigarette having wires and a pin being welding with electric conductors (Par. 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Li by forming the heating wire, the temperature controlling wire and the common pin to be welded with the electric conductor, as taught by Zheng, because this amounts to a simple substitution of one connection type known in the art for another with predictable results.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen et al. (US 2017/0006918 A1, hereinafter “Chen”).
Regarding claims 9 and 18, as best understood, Li discloses the heating element set forth above but fails to teach the heating element coated with ceramic glaze(s). However, Chen teaches an e-cigarette having a heating element (“metal ceramics heater,” Par. 0022) wherein, a surface of the temperature controlled heating element is coated with ceramic glazes (“a glaze layer is provided on an inner wall of the MCH,” Par. 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Li by adding a ceramic glaze to the heating element as taught by Chen so that “a cigarette…is not easily adhered,” (Chen Par. 0049).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761